Opinion issued March 4, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01156-CV
____________

CABLEWORKS, INC., Appellant

V.

SOUTHWESTERN BELL TELEPHONE CO., Appellee




On Appeal from the County Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 772865-001




MEMORANDUM OPINION
          The Court today considered appellant’s motion to dismiss the appeal, following
a settlement agreement  The motion is granted as follows:
          (1)     The trial court’s default judgment of August 7, 2002 is reversed.
 
          (2)     The case is remanded to the trial court with instructions to proceed to
entry of an agreed final judgment.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.

                                                   PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.